Exhibit 10.1

AMENDMENT TO CREDIT AGREEMENTS

 

          Amendment dated as of July 28, 2003 to the 364-Day Credit Agreement
dated as of March 31, 2003 (the "364-Day Credit Agreement") and the 5-Year
Credit Agreement dated as of April 1, 2002 (together with the 364-Day Credit
Agreement, the "Credit Agreements") among TEXTRON INC. (the "Borrower"), the
BANKS party thereto (the "Banks") and JPMORGAN CHASE BANK, as Administrative
Agent (the "Administrative Agent").

W I T N E S S E T H :

           WHEREAS, the parties hereto desire to designate Textron Financial
Corporation, a subsidiary of the Company, as a Subsidiary Borrower under each of
the Credit Agreements;

          NOW, THEREFORE, the parties hereto agree as follows:

          Section 1.     Defined Terms; References. Unless otherwise
specifically defined herein, each term used herein that is defined in the Credit
Agreements has the meaning assigned to such term in the Credit Agreements. Each
reference to "hereof", "hereunder", "herein" and "hereby" and each other similar
reference and each reference to "this Agreement" and each other similar
reference contained in the Credit Agreements shall, after this Amendment becomes
effective, refer to the Credit Agreements as amended hereby.

          Section 2.     Definition of Subsidiary. The definition of
"Subsidiary" in Section 1.01 of each of the Credit Agreements is hereby amended
to read in its entirety as follows:

          "Subsidiary" means, in respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of such Person or a combination thereof;
provided, however, that (except for purposes of provisions of this Agreement
relating to Subsidiary Borrowers) no Finance Company or any Subsidiary of any
Finance Company shall be treated as a Subsidiary of the Company.

          Section 3.     Representations of Borrower. The Company represents and
warrants that (i) the representations and warranties of the Company contained in
the Credit Agreements will be true on and as of the Amendment Effective Date and
(ii) no Default will have occurred and be continuing on such date.

          Section 4.     Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

          Section 5.     Counterparts. This Amendment may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

          Section 6     Effectiveness. This Amendment shall become effective on
the date when the Administrative Agent shall have received from each of the
Company and Banks comprising the Required Banks under each of the Credit
Agreements a counterpart hereof signed by such party or facsimile or other
written confirmation (in form satisfactory to the Administrative Agent) that
such party has signed a counterpart hereof (the "Amendment Effective Date").

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the date first above written.

 

TEXTRON INC.

By:

/s/ Mary F. Lovejoy

          Name: Mary F. Lovejoy

          Title: Vice President and Treasurer

 

JPMorgan Chase Bank


By:

/s/ Randolph Cates

          Name: Randolph Cates

          Title: Vice President

 

Bank of America, N.A.


By:

/s/ John W. Pocalyko

          Name: John W. Pocalyko

          Title: Managing Director

 

Bank One, NA


By:

/s/ William Buhr

          Name: William Buhr

          Title: Vice President

 

Citibank, N.A.


By:

/s/ Hugo Arias

          Name: Hugo Arias

          Title: Vice President

 

Deutsche Bank AG New York Branch


By:

/s/ William McGinty

           Name: William McGinty

           Title: Director

 

By:

/s/ David G. Dickinson Jr.

          Name: David G. Dickinson Jr.

          Title: Vice President

 

Bank of Tokyo-Mitsubishi Trust Company


By:

/s/ J. W. Rhodes

          Name: J. W. Rhodes

          Title: Vice President

 

Barclays Bank PLC


By:

/s/ Douglas Bernegger

          Name: Douglas Bernegger

          Title: Director

 

Credit Suisse First Boston
acting through its Cayman Islands Branch


By:

/s/ Jay Chall

          Name: Jay Chall

          Title: Director

   

By:

/s/ Barbara Wong

          Name: Barbara Wong

          Title: Associate

 

UBS AG, Cayman Islands Branch


By:

/s/ Patricia O. Kicki

            Name: Patricia O. Kicki

            Title: Director

 

By:

/s/ Wilfred V. Saint

          Name: Wilfred V. Saint

          Title: Associate Director

 

Wachovia Bank, N.A.


By:

/s/ Nathan R. Rantala

          Name: Nathan R. Rantala

          Title: Vice President

 

BMO Nesbitt Burns Financing, Inc.


By:

/s/ Brian L. Banke

          Name: Brian L. Banke

          Title: Managing Director

 

The Bank of Nova Scotia


By:

/s/ Todd S. Meller

          Name: Todd S. Meller

          Title: Managing Director

 

BNP Paribas


By:

/s/ Richard Pace

            Name: Richard Pace

            Title: Director

 

By:

/s/ Henry Gaw

          Name: Henry Gaw

          Title: Manager

 

BANK OF MONTREAL


By:

/s/ Brian L. Banke

          Name: Brian L. Banke

          Title: Managing Director

 

HSBC Bank USA


By:

/s/ Christopher M. Samms

          Name: Christopher M. Samms

          Title: First Vice President

 

Royal Bank of Canada


By:

/s/ Scott Umbs

          Name: Scott Umbs

          Title: Manager

 

Societe Generale


By:

/s/ Carol Radice

          Name: Carol Radice

          Title: Vice President

 

Suntrust Bank


By:

/s/ William Humphries

          Name: William Humphries

          Title: Director